[Cite as State v. Hatfield, 2022-Ohio-2390.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. William B. Hoffman, P. J.
        Plaintiff-Appellee                        Hon. John W. Wise, J.
                                                  Hon. Patricia A. Delaney, J.
-vs-
                                                  Case No. CT2021-0031
AUSTIN HATFIELD

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Court of Common
                                               Pleas, Case No. CR2021-0009


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        July 11, 2022



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

RONALD L. WELCH                                JAMES S. SWEENEY
PROSECUTING ATTORNEY                           JAMES SWEENEY LAW, LLC
TAYLOR P. BENNINGTON                           285 South LIberty Street
ASSISTANT PROSECUTOR                           Powell, Ohio 43065
27 North Fifth Street, P.O. Box 189
Zanesville, Ohio 43702-0189
Muskingum County, Case No. CT2021-0031                                                     2


Wise, J.

       {¶1}   Appellant Austin Hatfield appeals his conviction and sentence entered in

the Muskingum County Court of Common Pleas. Appellee is the State of Ohio. The

relevant facts leading to this appeal are as follows.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   On January 14, 2021, Appellant was indicted on one count of Failure to

Comply with Order or Signal of Police Officer in violation of R.C. §2921.331(B) and one

count of Resisting Arrest in violation of R.C. §2921.33(A).

       {¶3}   On January 22, 2021 Appellant entered a plea of not guilty.

       {¶4}   On April 1, 2021, the matter proceeded to trial.

       {¶5}   At trial, Patrolman Baron testified he was working on January 5, 2021, when

he ran the license plate on a red Pontiac. The license plate had expired in 2018 and did

not belong to the Pontiac. Baron then checked the VIN number on the Pontiac and

confirmed it was not stolen.

       {¶6}   The Pontiac was parked in front of a residence Baron was familiar with, as

he had been there numerous times for drug-related activity and serving warrants. While

watching the Pontiac, Baron saw Appellant, along with Mr. Elson, walk up to the vehicle.

Appellant entered the driver’s seat and pulled away.

       {¶7}   Baron followed the vehicle and initiated a traffic stop. Appellant did not pull

the vehicle over, but accelerated away from Baron. Baron initiated the siren as Appellant

continued to flee, reaching seventy miles per hour and running red lights at busy

intersections while it was raining. Appellant eventually crashed into a guardrail.
Muskingum County, Case No. CT2021-0031                                                    3


       {¶8}   Upon crashing, Mr. Elson threw a zipper-pouch across the roof of the

vehicle. Appellant exited through the passenger door, began to raise his hands and acted

like he was going to lay down. Before Baron could take Appellant into custody, Appellant

attempted to flee on foot. Baron deployed his taser. His taser partially connected with

Appellant, causing Appellant to fall.

       {¶9}   Baron then attempted to handcuff Appellant. Appellant continued to resist

both verbal instructions and being tased. Baron had to threaten to tase Appellant again

before he stopped struggling.

       {¶10} When more officers arrived, they were able to handcuff Appellant, perform

a search incident to arrest, and place him in the back of the patrol car. Mr. Elson was also

taken into custody.

       {¶11} Appellee then played security camera footage from a nearby residence

showing Appellant resisting arrest. Baron testified the video played was an accurate

representation of what happened on January 5, 2021.

       {¶12} Appellant then testified he was paying Elson for temporary housing at his

house. Appellant had a staph infection on his head and wanted to clean up. Appellant left

Elson’s house to get food and testified Elson came with him. He said Elson brought the

pouch with him that day, but that Appellant did not know what was inside the pouch.

       {¶13} Appellant testified that Elson assaulted him when Baron attempted to pull

him over, and told Appellant to keep driving. Appellant said Elson pushed his knee down

to get the car moving faster. Appellant claimed he attempted to pull the emergency brake,

but Elson would not allow it. Appellant claimed he attempted to flee and continued to
Muskingum County, Case No. CT2021-0031                                                     4


struggle because he was disoriented from the assault, and was attempting to flee from

Elson.

         {¶14} On cross-examination Appellant testified he has prior convictions for theft,

burglary, breaking and entering, and possession of crack cocaine from 2012, breaking

and entering and theft from 2015, breaking and entering and possession of criminal tools

in 2016, receipt of stolen property, seven counts of forgery, possession of

methamphetamine, possession of heroin, and possession of cocaine in 2018, and escape

failure to comply and felonious assault in 2019. Appellant is also on post-release control.

         {¶15} Finally, Patrolman Lanning testified he transported Appellant to jail. He

noted Appellant was lethargic and had a bad infection on the back of his head.

         {¶16} The jury found Appellant guilty on both counts.

         {¶17} On April 5, 2021, the trial court sentenced Appellant to thirty-six months in

prison. The court further found Appellant was on post-release control, terminated the

post-release control, and imposed any time remaining.

                                   ASSIGNMENTS OF ERROR

         {¶18} Appellant filed a timely notice of appeal. He herein raises the following four

Assignments of Error:

         {¶19} “I. THE TRIAL COURT PLAINLY ERRED BY NOT INSTRUCTING THE

JURY THAT IT COULD NOT CONSIDER HATFIELD’S PRIOR CONVICTIONS AS

EVIDENCE THAT HE ACTED IN CONFORMITY WITH SOMEONE WHO COMMITS

BAD ACTS.

         {¶20} “II. THE TRIAL COURT ABUSED ITS DISCRETION BY ADMITTING INTO

EVIDENCE AN UNAUTHENTICATED EXHIBIT, IN VIOLATION OF HATFIELD’S
Muskingum County, Case No. CT2021-0031                                                     5


RIGHTS TO A FAIR TRIAL AND DUE PROCESS GUARANTEED BY THE FIFTH,

SIXTH,     AND        FOURTEENTH     AMENDMENTS          TO     THE    UNITED      STATES

CONSTITUTION AND SECTION 1, 10 AND 16, ARTICLE I OF THE OHIO

CONSTITUTION.

        {¶21} “III.    AUSTIN    HATFIELD’S       CONVICTIONS         ARE     BASED      ON

INSUFFICIENT EVIDENCE, IN VIOLATION OF THE DUE PROCESS CLAUSE OF THE

FIFTH     AND         FOURTEENTH     AMENDMENTS          TO    THE     UNITED      STATES

CONSTITUTION AND SECTIONS 1 & 16, ARTICLE I OF THE OHIO CONSTITUTION.

        {¶22} “IV. AUSTIN HATFIELD’S CONVICTIONS ARE AGAINST THE MANIFEST

WEIGHT OF THE EVIDENCE IN VIOLATION OF THE DUE PROCESS CLAUSE OF

THE FIFTH AND FOURTEENTH AMENDMENTS TO THE UNITED STATES

CONSTITUTION AND SECTIONS 1 & 16, ARTICLE I OF THE OHIO CONSTITUTION.”

                                                 I.

        {¶23} In Appellant’s first Assignment of Error, Appellant argues the trial court

committed plain error by failing to instruct the jury it could not consider Appellant’s prior

convictions as substantive evidence. We disagree.

        {¶24} Initially, we note that defense counsel did not request a limiting jury

instruction. We therefore review only for plain error. State v. Childs, 14 Ohio St.2d 56,

236 N.E.2d 545 (1968), paragraph three of the syllabus. Crim.R.52(B) provides that “plain

errors or defects affecting substantial rights may be noticed although they were not

brought to the attention of the court.” In State v. Barnes, 94 Ohio St.3d 21, 27,759 N.E.2d

1240 (2002), the Supreme Court of Ohio instructed:
Muskingum County, Case No. CT2021-0031                                                     6


             Under Crim.R. 52(B), the defendant bears the burden of

       demonstrating that a plain error affected his substantial rights. But even if

       the defendant satisfies this burden, an appellate court has discretion to

       disregard the error and should correct it only to “prevent a manifest

       miscarriage of justice.” State v. Perry, 101 Ohio St.3d 118, 2004-Ohio-297,

       802 N.E.2d 643, ¶14.

       {¶25} Appellant argues that the trial court should have given a limiting instruction

to the jury that Appellant’s prior convictions should not be consider as evidence that he

acted in conformity with his prior bad acts in the case sub judice.

       {¶26} Evid.R. 105 states, “[w]hen evidence which is admissible as to one party or

for one purpose but not admissible as to another party or for another purpose is admitted,

the court, upon request of a party, shall restrict the evidence to its proper scope and

instruct the jury accordingly.”

       {¶27} In State v. Schaim, 65 Ohio St.3d 51, 61, 600 N.E.2d 661 (1992) the

Supreme Court of Ohio explained:

              The defendant * * * claims that it was plain error for the trial court to

       fail to give a limiting instruction on the use of other acts evidence, even

       though it was not requested by the attorney. We decline to adopt this

       position, as the decision not to request a limiting instruction is sometimes a

       tactical one, and we do not wish to impose a duty on the trial courts to read

       this instruction when it is not requested.

       {¶28} Appellant’s trial counsel’s decision not to request further jury instruction and

thus bringing more attention to his convictions can be viewed as a reasonable trial
Muskingum County, Case No. CT2021-0031                                                      7


strategy. As Appellant’s trial counsel did not request a limiting instruction, the trial court

was not required to give the jury a limiting instruction concerning Appellant’s prior

convictions.

         {¶29} Appellant’s First Assignment of Error is overruled.

                                              II.

         {¶30} In Appellant’s Second Assignment of Error, Appellant argues the trial court

abused its discretion by admitting into evidence an unauthenticated exhibit. We disagree.

         {¶31} “Ordinarily, a trial court is vested with broad discretion in determining the

admissibility of evidence in any particular case, so long as such discretion is exercised in

line with the rules of procedure and evidence.” Rigby v. Lake City, 58 Ohio St.3d 269, 569

N.E.2d 1056 (1991). The appellate court must limit its review of the trial court’s admission

or exclusion of evidence to whether the trial court abused its discretion. Id. The abuse of

discretion standard is more than an error of judgment; it implies the court ruled arbitrarily,

unreasonably, or unconscionably. Blakemore v. Blakemore, 5 Ohio St.3d 217 (1983).

         {¶32} Appellant argues the trial court abused its discretion when it admitted video

evidence during Baron’s testimony from a police cruiser other than the one Baron was

using.

         {¶33} Evid.R. 901(A) states, “The requirement of authentication or identification

as a condition precedent to admissibility is satisfied by evidence sufficient to support a

finding that the matter in question is what its proponent claims.” “This threshold

requirement for authentication of evidence is low and does not require conclusive proof

of authenticity.” State v. Pyles, 4th Dist. Scioto No. 17CA3790, 2018-Ohio-4034, ¶48. The

proponent of the evidence need show only a reasonable likelihood of authenticity. Id.
Muskingum County, Case No. CT2021-0031                                                     8


“Circumstantial, as well as direct, evidence may be used to show authenticity.” State v.

Vermillion, 4th Dist. Athens No. 15CA17, 2016-Ohio-1295, ¶14.

       {¶34} This Court held, “[p]hotographic evidence, including videotapes, can be

admitted under a “pictorial testimony” theory or a “silent witness” theory.” State v. Wilson,

5th Dist. Stark No. 2016CA00071, 2016-Ohio-5895, ¶66; citing Midland Steel Prods. Co.

v. U.A.W. Local 486, 61 Ohio St.3d 121, 129-130 (1991). Testimony from an individual

with personal knowledge of the surveillance system’s recording process is not required.

Vermillion at ¶¶17, 20.

       {¶35} In State v. Farrah, 10th Dist. Franklin No. 01AP-968, 2002-Ohio-1918, the

Tenth District Court of Appeals found the trial court did not err in admitting surveillance

video that depicted a store robbery authenticated by an officer who had been to the store

on prior occasions. The officer testified that the surveillance video accurately portrayed

how the store looked at the time of the robbery.

       {¶36} In the case sub judice, Patrolman Baron, testified that video evidence

presented by the State accurately depicted the event as it took place. Patrolman Baron

testified he was present during the event, and that the video evidence is a true and

accurate depiction of the event. Therefore, the trial court did not abuse its discretion by

admitting the video evidence from a police cruiser other than one Patrolman Baron was

using. Rather, the trial court reasonably could have concluded that the state satisfied the

low threshold necessary to demonstrate authenticity.

       {¶37} Appellant’s Second Assignment of Error is overruled.
Muskingum County, Case No. CT2021-0031                                                      9


                                               III., IV.

       {¶38} In Appellant’s Third and Fourth Assignments of Error, Appellant argues his

conviction is against the manifest weight of the evidence and not supported by sufficient

evidence. We disagree.

       {¶39} Sufficiency of the evidence and manifest weight of the evidence are

separate and distinct legal standards. State v. Thompkins, 78 Ohio St.3d 380. Essentially,

sufficiency is a test of adequacy. Id. A sufficiency of the evidence standard requires the

appellate court to examine the evidence admitted at trial, in the light most favorable to the

prosecution, to determine whether such evidence, if believed, would convince the

average mind of the defendant’s guilt beyond a reasonable doubt. State v. Jenks, 61 Ohio

St.3d 259.

       {¶40} In contrast to the sufficiency of the evidence analysis, when reviewing a

weight of the evidence argument, the appellate court reviews the entire record, weighing

the evidence and all reasonable inferences, considers the credibility of witnesses and

determines whether in resolving conflicts of evidence, the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered. Thompkins at 387.

       {¶41} R.C. §2921.331(B) states, “[n]o person shall operate a motor vehicle so as

willfully to elude or flee a police officer after receiving a visible or audible signal from a

police officer to bring the person’s motor vehicle to a stop.”

       {¶42} R.C. §2921.33(A) states, “[n]o person, recklessly or by force, shall resist or

interfere with a lawful arrest of the person or another.”
Muskingum County, Case No. CT2021-0031                                                       10


       {¶43} At trial, Patrolman Baron identified Appellant as the driver of the vehicle and

described in detail the chase, the accident, Appellant attempting to flee on foot, and then

resisting arrest by struggling with Patrolman Baron.

       {¶44} Baron’s testimony is corroborated by video evidence showing that after the

crash, Appellant exited the vehicle, acted like he was going to lay on the ground, then got

up and tried to run. We find the State presented sufficient evidence, if believed by a jury,

that Appellant willfully operated a motor vehicle so as to flee a police officer after receiving

a visible or audible signal to stop, and that he forcefully resisted or interfered with his

lawful arrest. Our review of the entire record fails to persuade us that the jury lost its way

and created a manifest miscarriage of justice. Appellant was not convicted against the

manifest weight of the evidence.

       {¶45} Appellant’s Third and Fourth Assignments of Error are overruled.

       {¶46} For the foregoing reasons, the judgment of the Court of Common Pleas of

Muskingum County, Ohio, is hereby affirmed.


By: Wise, J.

Hoffman, P. J., and

Delaney, J., concur.



JWW/br 0707